Citation Nr: 1226105	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-32 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, claimed to be due to a surgical procedure performed by the Department of Veterans Affairs in August 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's claim was subsequently transferred to the jurisdiction of the RO in Fort Harrison, Montana. 

The Veteran's claim was remanded by the Board in February 2008 and December 2010.

The Veteran has asserted several times, including in an April 2012 letter, that he is only claiming that his additional disability is due to the VA surgery on August 16, 2001, and not due to surgery performed by VA in June 1997.  Accordingly, the issue on the title page of this decision has been modified to reflect the Veteran's contentions.


FINDINGS OF FACT

1.  The Veteran underwent spinal surgery at a VA medical center (VAMC) in August 2001 and he now has additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, which are most likely due to the VA surgery.

2.  The August 2001 VA surgery required anesthesia and the record contains no document signed by the Veteran showing that the Veteran's informed consent was obtained prior to the August 2001 surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, as a result of VA surgical treatment in August 2001, have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

The appellant seeks compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine.  He claims that as a result of a surgical procedure performed by VA in August 2001, he developed  additional disability of the lumbar spine, including cauda equina syndrome with bladder dysfunction, damage to the nerves in the lower extremities resulting in difficulty walking, and headaches. 

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished such veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2011).

An August 16, 2001, VA operation report shows that the Veteran underwent an L5-S3 laminectomy while under general endotracheal anesthesia.  Following surgery the Veteran was found to have a cerebrospinal fluid (CSF) leak.  In September 2001 the Veteran underwent additional VA surgery to repair the CSF leak.  During the repair surgery it was noted that there might be a small nick in the nerve route sleeve (from the previous surgery).

The Veteran was afforded a VA medical examination in March 2009.  The examiner opined that the Veteran's bladder dysfunction, manifested by urinary retention requiring self-catherization, resulted from the August 2001 VA back surgery.  

The Veteran was again examined in January 2011.  The VA examiner noted that in August 2001 the Veteran developed a worsening right lower extremity weakness and pain with an episode of fecal incontinence.  On August 16, 2001, the Veteran underwent L5-S3 decompression surgery at a VA facility.  Subsequently the Veteran developed a CSF leak that required surgery to resolve, with hospitalization lasting until October 2, 2001.  The VA physician opined that the VA surgery resulted in additional disability, an epidural leak and infection, and a permanent neurogenic bladder.  He stated that the additional disability included low back disability, lower extremity disability and bladder dysfunction.  

The Board recognizes that when the Veteran was examined by VA in January 2006, the VA examiner's findings could be interpreted as indicating that the Veteran has no residual disability of the August 2001 VA surgery.  Because the findings are not clearly presented and because there are two detailed VA opinions indicating that the Veteran has additional disability due to the August 2001 VA surgery, the Board finds that the greater weight of the most probative evidence indicates that the Veteran experiences additional disability due to the August 2001 VA spinal surgery.

In this case the January 2011 and January 2006 VA examiners opined that there was no additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the August 2001 spinal surgery.  The claims file contains no medical opinion to the contrary.  

Regardless, the Board still finds that the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, due to a surgical procedure performed by VA in August 2001.  In this case there is no signed informed consent form contained in the record.  The Board remanded the Veteran's claim on two occasions in order that such form be obtained and included in the record, yet no such document could be found.  The Board recognizes that an August 14, 2001, VA outpatient document (Contained in Volume III of Claims File) states that a doctor discussed the risks and benefits of the surgery, and states that the Veteran signed informed consent.  The fact remains, however, that the record contains no such document to verify that the Veteran actually signed informed consent.  

As shown above, the Veteran developed additional disability due to the August 16, 2001 VA spinal surgery.  Furthermore, the record reveals that the surgery required use of anesthesia and there is no informed consent form signed by the Veteran.  As outlined above, when VA medical care entails anesthesia, signature consent is specifically required.  38 C.F.R. § 17.32(d).  Because a signature is flatly required in such a situation, the Board cannot conclude that the absence of a signature constitutes a minor deviation from VA's consent requirements.  38 C.F.R. § 3.361(d)(1)(ii).  Although there is some reference to the Veteran having signed a consent form prior to surgery, in the absence of any proof thereof, the Board cannot conclude that signature consent was obtained.  Accordingly, compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, due to the VA surgical procedure performed in August 2001, is warranted.


ORDER

Entitlement compensation under 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction, as a result of VA surgical treatment in August 2001 is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


